                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 1
                                                                  Sep 27, 2019
 2                                                                    SEAN F. MCAVOY, CLERK




 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CARLA CARRIZOSA and
      ANTHONY CARRIZOSA, wife and                   NO: 1:19-CV-3186-RMP
 8    husband and the marital community
      comprised thereof,                            ORDER GRANTING STIPULATED
 9                                                  MOTION TO REMAND
                                Plaintiffs,
10
            v.
11
      CURT BANEY, INC., an Oregon
12    corporation doing business as Oxford
      Inn Yakima,
13
                                Defendant.
14

15         BEFORE THE COURT is the Parties’ Stipulated Motion to Remand, ECF

16   No. 8, and Defendant’s Motion to Expedite Hearing of the Stipulated Motion to

17   Remand, ECF No. 9. Having reviewed the motions and the remaining record, the

18   Court finds good cause to expedite hearing under LCivR 7(i)(e). Further noting that

19   there is no federal question at issue; that the parties agree that Yakima County

20   Superior Court has personal and subject matter jurisdiction over the parties and the

21   action; and that the parties dispute the timeliness of the removal to this Court, the

     Court approves the parties’ stipulation to remand the matter to state court.
     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 1
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.    Defendant’s Motion to Expedite Hearing, ECF No. 9, is GRANTED.

 3         2.    The Stipulated Motion to Remand, ECF No. 8, is GRANTED.

 4         3.    Plaintiffs’ pending Motion to Remand, ECF No. 6, is DENIED AS

 5         MOOT.

 6         4.    This matter is REMANDED to Yakima County Superior Court.

 7         5.    Each party shall bear its own attorneys’ fees and costs with respect to

 8         the removal and subsequent remand of this matter.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order, provide copies to counsel, and close this case.

11         DATED September 27, 2019.

12
                                                s/ Rosanna Malouf Peterson
13                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
14

15

16

17

18

19

20

21



     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 2
